Case 1:20-cr-00222-AKH Document 19 Filed 08/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ee ee ey ee oe nee ee ee ee ».4
United States,
-against- . SCHEDULING ORDERS
Jayson Disla.
20 Cr. 222 (AKH)
Defendants.
ee ee ke ee re ee eee ed te xX

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:
The parties are hereby ordered to appear for a video/tele pre-trial conference on Monday,

August 10, 2020, at 9:00 a.m., which conference will be held via the following call-in number:

Call-in number: 855-268-7844
Access code: 32091812#
Pin: 99212994

 

 

 

 

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in

(other than counsel) to mute their telephones.

SO ORDERED.

Dated: New York, New York
August 7, 2020

 

 

 

ALVIN K. HELLERSTEIN, U.S.D.J.
